Case: 19-60299     Document: 00515811111         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2021
                                  No. 19-60299                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   Carl R. Brown,

                                                           Plaintiff—Appellant,

                                       versus

   T. Brown; C. Trotter; C. Murtaugh; O. Elery; Mr.
   Denise, Supervisor,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:16-CV-830


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Carl R. Brown, former federal prisoner # 39138-044, appeals the
   dismissal of his suit against five federal prison employees for violating his
   Fifth Amendment right to equal protection by discriminating against him on



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60299      Document: 00515811111            Page: 2    Date Filed: 04/07/2021




                                      No. 19-60299


   the basis of his religion, Hebrew Israelite, at his job in the prison. The district
   court granted the defendants’ motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(6) and 12(b)(1), concluding that Brown’s claim presented a
   new context for a claim under Bivens v. Six Unknown Named Agents of the
   Federal Bureau of Narcotics, 403 U.S. 388 (1971), and that special factors
   counseled against extending Bivens to imply a remedy for a prisoner’s
   employment discrimination claim against his federal jailers.
          Brown raises five issues on appeal. “We review a dismissal on the
   pleadings under Rules 12(b)(1) or 12(b)(6) de novo, accepting all well-
   pleaded facts as true and viewing those facts in the light most favorable to the
   plaintiffs.” Haddock v. Tarrant Cnty., Texas, 986 F.3d 893, 897 (5th Cir.
   2021) (internal quotation marks and citation omitted); Stratta v. Roe, 961
   F.3d 340, 349 (5th Cir. 2020).
          First, Brown argues that the Prisoner Litigation Reform Act (PLRA)
   is unconstitutional because it permitted the district court to deny his claim
   for damages due to his lack of physical injury. Brown misunderstands the
   district court’s ruling. The district court did not “concede[]” that Brown
   stated a valid claim for relief, as he asserts; it concluded that he did not state
   a claim for relief under Bivens.
          It is this decision, the basis for the district court’s dismissal, that
   Brown challenges second. He argues that he stated a cognizable claim for
   relief based on the defendants’ violating his right to be free from
   discrimination based on his religion. However, the district court concluded
   that his case presented a Bivens claim in a new context, and it listed special
   factors, including the availability of the administrative remedy program, the
   limitations imposed by the PLRA, and Congress’s silence on prisoner
   employment claims and exclusion of religious discrimination claims under
   Title VII of the Civil Rights Act of 1964. Because Brown does not challenge




                                           2
Case: 19-60299      Document: 00515811111           Page: 3     Date Filed: 04/07/2021




                                     No. 19-60299


   these conclusions, we consider these issues to be abandoned. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Brown also argues
   that he has a constitutionally protected interest in freedom from
   discrimination based on 28 C.F.R. § 551.90. However, Brown did not argue
   in the district court that he had a private right of action against the defendants
   based on § 551.90, and we will not address it now. Ball v. LeBlanc, 792 F.3d
   584, 596 n.8 (5th Cir. 2015).
          Third, Brown complains that the district court did not allow him to
   amend his complaint to seek nominal or punitive damages. “Generally a
   district court errs in dismissing a pro se complaint for failure to state a claim
   under Rule 12(b)(6) without giving the plaintiff an opportunity to amend.”
   Mendoza-Tarango v. Flores, 982 F.3d 395, 402 (5th Cir. 2020) (internal
   quotation marks and citation omitted). “Although leave to amend should be
   freely give[n] ... when justice so requires, a district court may refuse leave to
   amend if the filing of the amended complaint would be futile, i.e., if the
   complaint as amended would be subject to dismissal.” Varela v. Gonzales,
   773 F.3d 704, 707 (5th Cir. 2014) (internal quotation marks and citation
   omitted). Because the district court determined that amendment would be
   futile, we review that decision de novo. Id. We conclude that, as Brown did
   not state a claim for relief under Bivens, the district court did not err by
   concluding that amending his complaint to request different unavailable
   damages would have been futile. See id.
          Fourth, Brown argues that the district court should have construed his
   complaint against the defendants in their individual capacities. The district
   court decided that, to the extent Brown intended to sue the defendants in
   their official capacities, the claims were barred by the doctrine of sovereign
   immunity. Then, it construed his claim against the defendants in their
   individual capacities and considered the questions instructed by the Supreme



                                           3
Case: 19-60299      Document: 00515811111           Page: 4    Date Filed: 04/07/2021




                                     No. 19-60299


   Court in Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017), ultimately declining to
   extend Bivens relief to this novel context. Thus, this claim lacks merit.
          Last, Brown argues that the district court should have permitted him
   to subpoena the defendants and should have held an evidentiary hearing.
   However, a district court does not err by dismissing a complaint without
   permitting discovery if the complaint fails to allege facts sufficient to suggest
   that discovery would reveal evidence in support of a viable claim. See Quinn
   v. Guerrero, 863 F.3d 353, 365 (5th Cir. 2017). Furthermore, there is no
   requirement that a district court conduct a hearing before dismissal. Alderson
   v. Concordia Par. Corr. Facility, 848 F.3d 415, 423 n.10 (5th Cir. 2017). As the
   district court accepted Brown’s factual allegations and Brown has not
   explained how the lack of a hearing prevented him from adequately
   presenting his claim, any error in the district court’s failing to hold a hearing
   was harmless. See Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009).
          In light of the foregoing, the judgment of the district court is
   AFFIRMED.




                                          4